DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 6 and 7 in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
	The language of “precipitated intermittently on a surface” in the amended claim 6 is being treated as a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Poon, Hakfei (US 2015/0208498, hereinafter referred to as "Poon").
Regarding claims 6-7, Poon teaches silver nanowires with merged junctions along the surface ([0092], Fig. 7) formed by continuous re-precipitation of silver atoms at the nanowire cross points [0042, 0044, 0088]. Either of the silver atoms forming the merged junction or the silver nanowires attached onto the surface of another silver nanowire by the merged junctions (Fig. 7) are considered to read on the metal clumps of the instant claims. 

Claim 6 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Markovich, et al. (US 2015/0104936, hereinafter referred to as "Markovich").
Regarding claim 6, Markovich teaches an AuAg nanowire mesh where gold is additionally precipitated onto the bare surfaces of the nanowires [0280-0281] in the form of metal granules [0228]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markovich, et al. (US 2015/0104936, hereinafter referred to as "Markovich") as applied to claim 6 above.
Regarding claim 7, Markovich teaches that the metal granules can be silver granules [0043], such that precipitation of silver granules onto the AuAg nanowires would have been obvious to one of ordinary skill in the art.

s 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gao, et al. (US 2014/0356524, hereinafter referred to as "Gao").
Regarding claims 6-7, Gao teaches silver nanowires containing metal nanoparticles along the surfaces of the nanowires ([0053], Fig. 2), and Gao further discloses an example of silver nanowires with silver nanoparticles on the nanowire surfaces [0121]. Gao discloses the nanowires and nanoparticles being physical adhered to each other such that at least a portion of nanowires are contacting the metal nanoparticles [0069-0070]. The silver nanowires with silver nanoparticles of Gao would be expected to possess or render obvious a substantially identical structure to the silver nanowires with precipitated metal clumps of the instant claims. See MPEP 2113(III). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, et al. (JP2015040316A, hereinafter referred to as "Mizuno"). The English language translation of Mizuno provided with this action is being relied upon. 
Regarding claim 6, Mizuno teaches nanoparticle-supported metal nanowires wherein nanoparticles are in contact with the nanowires such that at least part of a surface of the metal nanowire is covered with the nanoparticle, and wherein the coverage of nanoparticles is maintained within a suitable area ratio per unit area of the metal nanowires [0023]. Mizuno teaches that the metal nanoparticles can be metal particles, and further that metal particles are preferred for their conductive properties when producing transparent conductive films [0024], such that one of ordinary skill in the art would have been motivated to select the nanoparticles to be metal particles. Mizuno also teaches that the metal nanowires can be Ag, and further that Ag 
Regarding claim 7, Mizuno teaches that the metal nanoparticles can be Ag, Ni, Fe or Co [0025], such that it would have been obvious to one of ordinary skill in the art to select any of Ag, Ni, Fe, or Co as the nanoparticle material. 

Response to Arguments
Applicant's arguments filed 02/02/2021 with regards to the prior art rejections over Gao (US 2014/0356524) and Mizuno (JP2015040316A) have been fully considered but they are not persuasive.
Applicant argues that Gao does not teach or disclose silver nanowires with metal nanoparticles that are precipitated onto the nanowires, and thus are chemically bonded to a surface of the nanowires, such that Gao fails to anticipate the claimed invention. The Examiner does not concur. The limitation in the amended claim 6 of the metal clumps precipitated on the surface of the silver nanowires is regarded as a product-by-process limitation, such that the metal clumps are not required to be bonded to the nanowire surface by a precipitation process, and any direct contact attachment between the nanowires and metal clumps is seen to read on the nanowire-metal clump structure of the instant claim. See MPEP 2113. As Gao discloses the nanoparticles being physically adhered to the nanowires through physical or chemical interaction [0070], the nanowire-nanoparticle structure of Gao is still expected to meet the instant structure. 

Applicant argues that Mizuno does not render obvious the instant claim 6 and asserts that Mizuno merely provides a laundry list of ingredients for nanoparticles without any guidance whatsoever as to which type of nanoparticles or which type of metal is the optimal or even acceptable choice, or which types of nanoparticles or metal can be combined into the optimal composition. Applicant further argues that as there is no guidance in Mizuno as to which types of nanoparticles or metals or which combination was likely to be successful to yield a nanowire with the desired properties, there is no combination taught by Mizuno that would be obvious to try and therefore the claimed nanowire is not obvious in light of Mizuno. The Examiner does not concur. Mizuno, although not placing a particular limit on the nanoparticles to be used, explicitly discloses only three types of nanoparticles (metal, resin, inorganic) to which the instant metal clumps are one of the three, and furthermore, Mizuno suggests only two types of nanoparticles (metal or conductive polymer) as particularly preferable for transparent conductive films, and discloses only metal nanoparticles to be the most preferred for electroconductive purposes [0024]. As Mizuno only specifically lists three types of nanoparticles to be used, and particularly .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0208360 teaches silver nanowires with precipitated Pt/AgCl nanoparticle surface formations 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736